DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US Publication 2014/0104750) in view of Park et al. (US Publication 2015/0124371).
In re claim 1, Ahn discloses a multilayer ceramic capacitor comprising: 
a body (105 – Figure 1, ¶70) including dielectric layers (111 – Figure 1, ¶48) and first and second 5internal electrodes (121, 122 – Figure 13A, ¶47) disposed with respective dielectric layers interposed therebetween (Figure 13A) to be point-symmetrical to each other (Figure 13A); 

10third and fourth connection electrodes (144 – Figure 13B, ¶102) penetrating through the body in the direction perpendicular to the dielectric layer (Figure 13B), and connected to the second internal electrode (122 – Figure 13A, Figure 13B); 
first and third external electrodes (131, 132 – Figure 13A, ¶102) disposed on a surface of the body (Figure 13A) and connected to the first and second connection electrodes (Figure 13A, Figure 13B);
wherein the first and third external electrodes are spaced from one another (Figure 13A).
wherein the second internal electrode (122 – Figure 13A) has first and second via holes (area through which the connection electrodes pass through), and the first internal electrode (121 – Figure 13A) has third and fourth via holes (area through which the connection electrodes pass through). 
Ahn does not disclose 20first and second external electrodes disposed on both 15external surfaces of the body and connected to the first and second connection electrodes; and third and fourth external electrodes spaced apart from the first and second external electrodes and connected to the third and fourth connection electrodes
Park discloses first and second external electrodes (131 – Figure 3, ¶33) disposed on both 15external surfaces of the body (110 – Figure 3, ¶33) and connected to the first and second connection electrodes (141 – Figure 2, Figure 3, ¶33); 
and third and fourth external electrodes (132 – Figure 3, ¶33) spaced apart from the first and second external electrodes (Figure 2, Figure 3) and connected to the third and fourth connection electrodes (142 – Figure 2, Figure 3, ¶33).

In re claim 2, Ahn in view of Park discloses The multilayer ceramic capacitor of claim 1, as explained above. Ahn further discloses wherein 25the first and second connection electrodes (143 – Figure 13B) penetrate through DB1/ 112634265.1Page 27the first and second via holes of the second internal electrode (122 – Figure 13A), respectively, and the third and fourth connection electrodes (144 – Figure 13B) penetrate through the third and fourth via holes of the first internal 5electrode (121 – Figure 13A), respectively.
In re claim 3, Ahn in view of Park discloses The multilayer ceramic capacitor of claim 1, as explained above. Ahn further discloses each of the first and second internal electrodes (121, 122 – Figure 13A) has a rectangular shape (Figure 13A).
In re claim 12, Ahn in view of Park discloses The multilayer ceramic capacitor of claim 1, as explained above. Ahn does not disclose wherein each of the first and second internal electrodes includes nickel.
Park discloses wherein each of the first and second internal electrodes includes nickel (¶45).
It would have been obvious to a person having ordinary skill at the effective filing date of the invention to choose a material for the internal electrodes to provide for desired conductivity and capacitance characteristics. 
In re claim 16, Ahn in view of Park discloses The multilayer ceramic capacitor of claim 1, as explained above. Ahn does not disclose each of the first to fourth external electrodes has a thickness 25ranging from 1 µm to 10 µm. However, it is well-known in the art that adjusting the thickness of the electrode layer affects the ESR characteristics of the device. It would have been an obvious matter of design choice to adjust the thickness of the external electrode layer and achieve a device of desired ESR characteristics, since such a modification would have involved a mere change in the In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 17, Ahn in view of Park discloses The multilayer ceramic capacitor of claim 1, as explained above. Ahn does not disclose the body has a thickness of 100 µm or less. It would have been an obvious matter of design choice to use the well-known knowledge of adjusting the thickness of the device, and thus adjusting the capacitance to achieve a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US Publication 2014/0104750) in view of Park et al. (US Publication 2015/0124371) and in further view of Arakawa et al. (US Patent 5,973,929).
In re claim 8, Ahn in view of Park discloses the multilayer ceramic capacitor of claim 1, as explained above. Ahn does not disclose a ratio of a diameter of one of the first to fourth connection 5electrodes to a distance between the first via hole and the third via hole or a distance between the second via hole and the fourth via hole is 0.375 or more.
Arakawa discloses adjusting the diameter of the connection electrodes (16, 17 – Figure 9, col.8 ll.38-39) and a distance between connection electrodes of opposing polarities, and thus the distance between via holes affects the capacitance of the device (col.8 ll.35-46). Arakawa further discloses a ratio 
It would have been obvious to person having ordinary skill in the art at the effective filing date of the invention to incorporate the connection electrode a via-hole dimensions to provide for a device having desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 9, Ahn in view of Park discloses the multilayer ceramic capacitor of claim 8, as explained above. Ahn does not disclose the distance between the first via hole and the third via hole is a shortest distance between the first via hole and the third via hole, and the distance between the second via hole and the fourth via hole is a shortest distance between the second via hole and 15the fourth via hole.
Arakawa discloses adjusting the diameter of the connection electrodes (16, 17 – Figure 9, col.8 ll.38-39) and a shortest distance between connection electrodes of opposing polarities, and thus the distance between via holes affects the capacitance of the device (col.8 ll.35-46). Arakawa further discloses a ratio of the diameter of the connection electrode to the distance between connection electrodes of opposing polarities to be 0.4 (col.9 ll.11-16).
It would have been obvious to person having ordinary skill in the art at the effective filing date of the invention to incorporate the connection electrode a via-hole dimensions to provide for a device having desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 10, Ahn in view of Park discloses the multilayer ceramic capacitor of claim 1, as explained above. Ahn does not disclose a ratio of a diameter of one of the first to fourth connection 
Arakawa discloses adjusting the diameter of the connection electrodes (16, 17 – Figure 9, col.8 ll.38-39) and a distance between connection electrodes of opposing polarities, and thus the distance between via holes affects the capacitance of the device (col.8 ll.35-46). Arakawa further discloses a ratio of the diameter of the connection electrode to the distance between connection electrodes of opposing polarities to be 0.4 (col.9 ll.11-16).
It would have been obvious to person having ordinary skill in the art at the effective filing date of the invention to incorporate the connection electrode a via-hole dimensions to provide for a device having desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 11, Ahn in view of Park discloses the multilayer ceramic capacitor of claim 10, as explained above. Ahn does not disclose the distance between the first via hole and the third via hole is a shortest distance between the first via hole and the third via hole, and the distance between the second via hole and the fourth via hole is a shortest distance between the second via hole and 15the fourth via hole.
Arakawa discloses adjusting the diameter of the connection electrodes (16, 17 – Figure 9, col.8 ll.38-39) and a shortest distance between connection electrodes of opposing polarities, and thus the distance between via holes affects the capacitance of the device (col.8 ll.35-46). Arakawa further discloses a ratio of the diameter of the connection electrode to the distance between connection electrodes of opposing polarities to be 0.4 (col.9 ll.11-16).
It would have been obvious to person having ordinary skill in the art at the effective filing date of the invention to incorporate the connection electrode a via-hole dimensions to provide for a device  since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US Publication 2014/0104750) in view of Park et al. (US Publication 2015/0124371) and in further view of Seo et al. (US Publication 2018/0068796).
In re claim 13, Ahn in view of Park discloses the multilayer ceramic capacitor of claim 1, as explained above. Ahn does not disclose each of the first to fourth external electrodes is a sintered electrode including nickel.
Seo discloses external electrodes comprising sintered electrodes including nickel (¶14, ¶65-66).
It would have been obvious to a person having ordinary skill in the art to incorporate the external electrode structure of Seo to ensure solderability when mounting the component. 
In re claim 15, Ahn in view of Park discloses the multilayer ceramic capacitor of claim 1, as explained above. Ahn does not disclose each of the first to fourth external electrodes includes a 20sintered electrode, and a first plating layer and a second plating layer laminated sequentially on the sintered electrode.
Seo discloses external electrodes includes a 20sintered electrode, and a first plating layer and a second plating layer laminated sequentially on the sintered electrode (¶14, ¶65-66, ¶87).
. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US Publication 2014/0104750) in view of Park et al. (US Publication 2015/0124371) and in further view of Sasabayashi (US Publication 2016/0093438).
In re claim 14, Ahn in view of Park discloses the multilayer ceramic capacitor of claim 1, as explained above. Ahn does not disclose each of the first to fourth external electrodes has centerline average roughness ranging from 1 nm to 100 nm.
Sasabayashi discloses external electrodes has centerline average roughness ranging from 1 nm to 100 nm (Table 1: Example 1).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to increase adhesive properties of the external electrode in addition to construct a device using known specifications and designs in the art to meet user needs based on known design possibilities. 


5.	Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et 

al. (US Publication 2014/0104750) in view of Arakawa et al. (US Patent 5,973,929).

In re claim 18, Ahn discloses a multilayer ceramic capacitor comprising: 
a body (105 – Figure 1, ¶70) including dielectric layers (111 – Figure 1, ¶48) and first and second 5internal electrodes (121, 122 – Figure 13A, ¶47) disposed with respective dielectric layers interposed therebetween (Figure 13A); 

10third and fourth connection electrodes (144 – Figure 13B, ¶102) penetrating through the body in the direction perpendicular to the dielectric layer (Figure 13B), and connected to the second internal electrode (122 – Figure 13A, Figure 13B); 
A first external electrode (131– Figure 13A, ¶102) disposed on one external surface of the body (Figure 13A) and connected to the first internal electrode (121 – Figure 13A) through the first and second connection electrodes (143 – Figure 13B);
A third external electrode (132– Figure 13A, ¶102) disposed on the one external surface of the body (Figure 13A) and connected to the second internal electrode (122 – Figure 13A) through the third and fourth connection electrodes (144– Figure 13B);
wherein the second internal electrode (122 – Figure 13A) has first and second via holes (area through which the connection electrodes pass through), in which the first and second connection electrodes are respectively disposed (143 – Figure 13), and the first internal electrode (121 – Figure 13A) has third and fourth via holes (area through which the connection electrodes pass through), in which the third and fourth connection electrodes (144 – Figure 13B) are respectively disposed. 
Ahn does not disclose a ratio of a diameter of one of the first to fourth connection electrodes to a distance between the first via hole 5and the third via hole or a distance between the second via hole and the fourth via hole is 0.375 or more and 0.52 or less.
Arakawa discloses adjusting the diameter of the connection electrodes (16, 17 – Figure 9, col.8 ll.38-39) and a distance between connection electrodes of opposing polarities, and thus the distance between via holes affects the capacitance of the device (col.8 ll.35-46). Arakawa further discloses a ratio 
It would have been obvious to person having ordinary skill in the art at the effective filing date of the invention to incorporate the connection electrode a via-hole dimensions to provide for a device having desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

6.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. 

(US Publication 2014/0104750) in view of Arakawa et al. (US Patent 5,973,929) and in 

further view of Park et al. (US Publication 2015/0124371).

In re claim 19, Ahn in view of Arakawa discloses the multilayer ceramic capacitor of claim 18, as explained above. Ahn does not disclose a second external electrode disposed on another external surface of the body opposing the one surface, and connected to the first internal electrode through the first and second connection electrodes; and a fourth external electrode disposed on the another 15external surface of the body, and connected to the second internal electrode through the third and fourth connection electrodes.
Park discloses first and second external electrodes (131 – Figure 3, ¶33) disposed on both 15external surfaces of the body (110 – Figure 3, ¶33) and connected to the first internal electrode (121 – Figure 3, ¶33) through the first and second connection electrodes (141 – Figure 2, Figure 3, ¶33); 
and third and fourth external electrodes (132 – Figure 3, ¶33) spaced apart from the first and second external electrodes (Figure 2, Figure 3) and connected to the second internal electrodes (121 – Figure 3) through the the third and fourth connection electrodes (142 – Figure 2, Figure 3, ¶33).


Allowable Subject Matter
1.	Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach (in combination with other claim limitations) a ratio of a distance between connection electrodes of the same polarity to a ratio of the distance between the via holes of connection electrodes of opposing polarity is at least 1.9.
2.	Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach (in combination with other claim limitations)  a ratio of a distance between connection electrodes of the same polarity to a ratio of the distance between the via holes of connection electrodes of opposing polarity is at most 5.0.
2.	Claims 20-21 are allowed. The prior art does not teach (in combination with other claim limitations) a ratio of a distance between connection electrodes of the same polarity to a ratio of the distance between the via holes of connection electrodes of opposing polarity is from 2.08 to 4.07.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848